ICJ_153_AccessPacificOcean_BOL_CHL_2015-09-24_JUD_01_PO_01_FR.txt.                             DÉCLARATION DE M. LE JUGE BENNOUNA

      Options offertes par le paragraphe 9 de l’article 79 du Règlement  Démarche à suivre par
la Cour pour une bonne administration de la justice  Caractère exclusivement préliminaire de
l’exception.

       Il m’a paru nécessaire, dans cette affaire, au stade de l’exception préliminaire
d’incompétence soulevée par le Chili, de clarifier la démarche et le rôle auxquels la Cour devrait
s’en tenir.

      Aux termes du paragraphe 9 de l’article 79 du Règlement :

             «La Cour, après avoir entendu les parties, statue dans un arrêt par lequel elle
      retient l’exception, la rejette ou déclare que cette exception n’a pas dans les
      circonstances de l’espèce un caractère exclusivement préliminaire. Si la Cour rejette
      l’exception ou déclare qu’elle n’a pas un caractère exclusivement préliminaire, elle
      fixe les délais pour la suite de la procédure.»

      Les deux premières options, soit le fait de retenir ou de rejeter l’exception, sont des décisions
adoptées à ce stade de la procédure, par contre, la troisième option, consistant à déclarer que
l’exception n’a pas un caractère exclusivement préliminaire, revient à différer la décision au stade
du fond.

       La nouvelle mouture du paragraphe 7 de l’article 67 du Règlement, qui a été révisé en 1972
(devenu, en 1978, le paragraphe 7 de l’article 79 du Règlement puis, en 2001, le paragraphe 9 de
cette même disposition), fait suite aux critiques qui ont été adressées à la Cour dans la mise en
œuvre de la version précédente de cette disposition, le paragraphe 5 de l’article 62 selon lequel
«[l]a Cour, après avoir entendu les parties, statue sur l’exception ou la joint au fond».

      Il s’agit essentiellement de critiques formulées à l’occasion de l’affaire de la Barcelona
Traction où la Cour, dans son arrêt du 24 juillet 1964 sur les exceptions préliminaires, a décidé de
joindre au fond deux exceptions. Ainsi que l’a rappelé le juge Eduardo Jiménez de Aréchaga,
membre du comité de révision du Règlement :

             «In the latter case [Barcelona Traction], the Court developed a reasoning which
      has been interpreted as signifying that a joinder is no longer an extreme or exceptional
      measure, but one which the Court could and would freely adopt whenever it
      considered that the necessity of avoiding a prejudgement of the merits or the interests
      of the good administration of justice required such action.» («The Amendments of the
      Rules of Procedure of the International Court of Justice», American Journal of
      International Law, vol. 67, no 1, 1973, p. 13-14.)

       Cette préoccupation était au centre de la réflexion du comité de révision du Règlement. Il
s’agissait de limiter le recours à la jonction de l’exception au fond, si ce n’est même de la
supprimer purement et simplement. Il avait été suggéré, notamment, que la Cour puisse déclarer
irrecevable une exception qui touche au fond de l’affaire. C’est dans ces conditions que le comité
devait proposer la prise en compte des circonstances propres à chaque affaire, afin que la Cour
considère qu’une exception n’a pas un caractère exclusivement préliminaire. Il reviendra ensuite à
l’Etat concerné de la soulever, à nouveau, au stade du fond.

                                                 -2-

       Quoi qu’il en soit, la révision de 1972 a été inspirée par la volonté de restreindre le recours
abusif à la procédure de l’exception préliminaire, sachant pertinemment qu’un Etat a toujours le
droit de soulever une exception d’incompétence ou d’irrecevabilité lors de la procédure au fond de
l’affaire en cause. La Cour avait souligné dans l’affaire des Activités militaires et paramilitaires au
Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), fond, arrêt, C.I.J.
Recueil 1986, p. 30-31, par. 41 : «[i]l est clair avant tout que les questions de compétence sont de
celles qui doivent être résolues au stade préliminaire de la procédure». En effet, ce n’est
qu’exceptionnellement que la Cour pourra déclarer le caractère non exclusivement préliminaire de
l’exception, lorsqu’elle ne dispose pas de tous les éléments requis pour statuer ou que cela
reviendrait, ce faisant, à préjuger le différend, ou certains de ses aspects, au fond.

        Ainsi, lorsqu’une exception préliminaire d’incompétence est soulevée devant la Cour,
comme dans la présente affaire, celle-ci doit l’apprécier, après avoir entendu les Parties, et se
prononcer à son sujet pour la retenir ou la rejeter. Elle n’est pas tenue, par le paragraphe 9 de
l’article 79, de la qualifier d’abord de préliminaire. En la retenant ou en la rejetant, elle la
considère implicitement comme préliminaire. Cette démarche est conforme à une bonne
administration de la justice.

        Je considère, en conséquence, que les paragraphes 52 et 53 de l’arrêt sont superflus et
malvenus. La Cour avait déjà défini l’objet du différend qui lui a été soumis (paragraphe 34) et
avait écarté l’exception soulevée par le Chili, sur la base de l’article VI du pacte de Bogotá. En
effet, elle avait conclu que les questions en litige n’étaient ni «réglées au moyen d’une entente entre
les parties, ou d’une décision arbitrale ou d’une décision d’un tribunal international» ni «régies par
des accords ou traités en vigueur à la date de la signature du [pacte de Bogotá]», au sens de
l’article VI de ce texte (paragraphe 50). Dès lors, on ne comprend pas pourquoi la Cour est
revenue, aux paragraphes 52 et 53 de l’arrêt, sur un argument que la Bolivie avait simplement
avancé, à titre subsidiaire, selon lequel au cas où la Cour accepterait la définition de l’objet du
différend proposée par le Chili, l’exception que celui-ci a soulevée n’aurait plus un caractère
exclusivement préliminaire. Or, un tel argument était devenu sans objet, à partir du moment où la
Cour avait écarté ladite définition proposée par le Chili. On ne voit pas, par conséquent, pourquoi
la Cour a consacré des développements inutiles à la question du caractère exclusivement
préliminaire de l’exception, juste avant de formuler la conclusion finale de l’arrêt.



                                                       (Signé)    Mohamed BENNOUNA.

                                            ___________

